TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00224-CV



                Namken Construction, Inc. and Brandon Namken, Appellants

                                                 v.

                     Jeffrey Anderson and Cynthia Anderson, Appellees



      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
           NO. 14-1456, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Namken Construction, Inc. and Brandon Namken have filed a motion to

dismiss this appeal, which appellees Jeffrey Anderson and Cynthia Anderson do not oppose, because

the trial court granted appellants’ motion for new trial.1 See Wilkins v. Methodist Health Care Sys.,

160 S.W.3d 559, 563 (Tex. 2005) (“[W]hen the trial court grants a motion for new trial, the

court essentially wipes the slate clean and starts over.”). There is no longer a final and appealable

judgment over which we may exercise jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).




       1
         Appellants provided a file-stamped copy of the trial court’s signed order granting their
motion for new trial in the underlying suit.
                                           __________________________________________

                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: June 25, 2015




                                              2